PER CURIAM.
Appellant Bobby Wayne Thomason appeals from an order revoking his probation and sentencing him to one year imprisonment on a previous battery conviction. Appellant pleaded nolo contendere to the charge that he violated his probation. On this appeal, he contends that the lower court erred in finding him to be in violation of his probation.
The Public Defender has filed an An-ders 1 motion and brief requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On June 3, 1980, this court gave appellant thirty (30) days within which to file a brief in his own behalf. No such brief has been submitted.
Appellant’s plea of nolo contendere without an express reservation of the right to appeal bars a direct appeal from the lower court's order. § 924.06(3), Fla.Stat. (1979); Fla.R.Crim.P. 3.172; Fla.R.App.P. 9.140(b). See Wells v. State, 390 So.2d 808 (Fla. 5th DCA 1980). Therefore the motion of the Public Defender to withdraw is granted and this appeal is DISMISSED.
ORFINGER, FRANK D. UPCHURCH, Jr., and COWART, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).